OPINION OF THE COURT. ROBERTS, C. J. In this case appellant filed a cost bond with the clerk of the district court, which was approved. The penalty in the bond was filed at $100. Appellees moved to dismiss the appeal because no sufficient bond was given; it being their contention that it is improper under the statute to limit the liability under such a bond, because the appellant is required to execute a bond to pay all costs which may be assessed against him. Appellees are correct in their contention, and the bond is improper in this regard, but it met with the approval of the clerk of the district court, and we held in the case of Bank of Commerce v. Duckworth, 26 N. M. 437, 194 Pac. 367: “The cost bond referred to is to be approved by the clerk, and we believe that, where appellant has tendered a cost bond which has been so approved, it would be going beyond the letter of the statute to hold that an appellant must tender, not only a bond which will be approved by the clerk, but one which will withstand the judicial scrutiny as to form and sureties.” Appellees’ remedy is to move in this court for a new bond. The motion to dismiss the appeal will be denied; and it is so ordered. RAYNOLDS and PARKER, JJ., concur.